DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARKS
Examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  A rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 1 recites the limitation “Beverage, food item or distilled spirit” in line 1.  It appears the claim should recite “A beverage, a food item, or a distilled spirt” for grammatical purposes.
It appears there should be a comma after the term “compounds” in Claim 1, line 3, “sap” in Claim 1, line 5, and “basis” in Claim 1, line 7.
Claim 2 recites the limitation “Microbiological fermentation inoculum” in line 1.  It appears the claim should recite “A microbiological fermentation inoculum” for grammatical purposes.
Claim 3 recites the limitation “Carbonated beverage” in line 1.  It appears the claim should recite “A carbonated beverage” for grammatical purposes.
Claim 3 recites the limitation “beverage or food item of claim 1” in lines 1-2.  It appears the claim should recite “the beverage or the food item of claim 1” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “Beverage, food item or distilled spirit consisting of” in line 1.  Claim 1 also recites “fermentation media that is either partly or wholly composed of reconstituted components” in lines 6-7.  The transitional phrase “consisting of” is a closed ended transitional phrase that precludes the presence of unrecited elements.  However, it is unclear in the embodiment wherein fermentation media is partly composed of reconstituted components what the required components of the beverage, food item or distilled spirit are.
Claim 1 recites the limitation “the result of fermentation by claim 2” in line 8.  However, Claim 2 recites a dependency on Claim 1.  It is unknown what the metes and bounds of Claim 1 are.
Claim 1 recites the limitation “similar sugar” in line 4.  The term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “fermentation media that is either partly or wholly composed of reconstituted components ranging from 25-100% by weight or volume basis” in lines 6-7.  It is unknown what the claimed 25-100% by weight or volume basis is in reference to.  It is unclear what the claimed 25-100% by weight or volume basis is associated with.
Claim 2 recites the limitation “the primary beverage properties” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what constitutes “primary beverage properties.’
Claim 2 recites the limitation “ie. flavor, appearance, aroma, chemical composition” in lines 2-3.  The phrase "ie." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation “bottle conditioning” in line 1.  It is unclear what is meant by this limitation.
Clarification is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathew et al. US 2020/0352198 discloses wine consisting of a product of fermentation of sugar to product alcohols (‘198, Paragraphs [0049] and [0120]), fermentation media (sap) containing sugar and organic acids (acetic acid) (‘198, Paragraphs [0053]), fermentation media that is at least partly composed of reconstituted components (‘198, Paragraph [0061]) wherein the beverage is a carbonated beverage (‘198, Paragraph [0053]).
Kamelgard US 2012/0201924 discloses conditioning beer by bottle conditioning and forced carbonation for conditioning the final product before bottling during fermentation when sugars are digested and yeast settles to the bottom of the fermentation tank (‘924, Paragraph [0049]).
Hasselbarth et al. US 2018/0317527 discloses a fermented wine (‘527, Paragraph [0012]) obtained from monocotyledons (‘527, Paragraph [0014]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792